Citation Nr: 0613399	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  02-22 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for residuals of ureterolithiasis, status post stent 
placement.

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbosacral spine.

3.  Entitlement to an initial rating in excess of 10 percent 
for medial meniscus tear, status post repair and debridement 
of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
April 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2001 and May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  The veteran's residuals of ureterolithiasis are 
characterized by recurrent stone formation and are treated 
with drug therapy.  There is no evidence of voiding 
dysfunction, problems with urinary frequency, or any renal or 
kidney dysfunction.

2.  The veteran's lumbar spine disability is manifested by 
complaints of pain and limitation of motion.  There is no 
evidence of spasms or neurologic deficits.

3.  The veteran's right knee disability is characterized by  
objective evidence of degenerative arthritis, patellar 
chondritis and crepitus.  There is no evidence of limitation 
of motion, instability, ankylosis, subluxation, locking, or 
joint effusion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals, ureterolithiasis (kidney stones), status post 
stent placement have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.20, 4.115(a), 4.115(b), Diagnostic Codes 7508, 
7510 (2005).

2.  The criteria for assignment of an initial disability 
rating in excess of 20 percent, for a lumbar spine disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2001); 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243, effective September 26, 2003.

3.  The criteria for an initial rating in excess of 10 
percent for medial meniscus tear, status post repair and 
debridement, right knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 
4.59, 4.68, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a December 2003 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention regarding an 
initial rating in excess of 30 percent for residuals of 
ureterolithiasis, status post stent placement; an initial 
rating in excess of 20 percent for degenerative disc disease 
of the lumbosacral spine; and initial rating in excess of 10 
percent for medial meniscus tear, status post repair and 
debridement of the right knee.  As such, the veteran was 
aware and effectively notified of information and evidence 
needed to substantiate and complete his claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice given 
that his claims had been instituted pre-VCAA, and the record 
contains a May 2005 and September 2005 supplemental 
statements of the case following the December 2003 letter.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (holding 
that a timing error can be cured when VA employs proper 
subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
December 2003 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains numerous VA examination 
reports, detailed below, and a recent one from February 2005.  
Because the latter examination was sufficiently thorough, 
further assessment is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4).  The record contains VA outpatient reports, 
private medical records from Alternative Health Services, and 
VA examination reports from February 2001 and February 2005.  
Notably, the veteran has not identified any further 
outstanding and relevant evidence in response to the December 
2003 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims' determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Ureterolithiasis
When an unlisted condition is encountered, it will be 
permissible to rate that disability under a closely related 
disease in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20. 

The veteran's ureterolithiasis is properly rated under 38 
C.F.R. § 4.115(b), Diagnostic Code 7510.  Ureterolithiasis is 
to be evaluated as hydronephrosis (under Diagnostic Code 
7509) except that a 30 percent evaluation is warranted for 
recurrent stone formation requiring one or more of the 
following: (1) Diet therapy, (2) drug therapy, (3) invasive 
or non-invasive procedures more than two times per year.  The 
highest evaluation warranted for either nephrolithiasis, 
hydronephrosis, or ureterolithiasis is 30 percent for 
recurrent stone formation with one or more of the listed 
treatment regimens, except that severe hydronephrosis is to 
be rated as renal dysfunction.

Under 38 C.F.R. § 4.115(a), it is noted that only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Renal dysfunction with constant albumen or 
recurring with hyaline and granular casts or red blood cells 
or transient or slight edema or hypertension to at least 10 
percent disabling under Diagnostic Code 7101 warrants a 30 
percent evaluation.  A 60 percent evaluation is warranted for 
renal dysfunction with constant albuminuria with some edema, 
or a definite decrease in kidney function, or hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  38 
C.F.R. § 4.115(a).

Voiding dysfunction which requires the wearing of absorbent 
materials which must be changed two to four times per day 
warrants a 40 percent evaluation.  38 C.F.R. § 4.115(a).

Urinary frequency with a daytime voiding interval less than 
one hour, or awakening to void five or more times per night 
warrants a 40 percent evaluation. 38 C.F.R. § 4.115(a).

The veteran's service-connected residuals of 
ureterolithiasis, status post stent placement, have been 
assigned a 30 percent evaluation based upon evidence of drug 
therapy.  The veteran suffered one attack in 2001, two in 
2002 and 2003, four in 2004, and the last attack of record 
was in January 2005.  The veteran had a stone surgically 
removed in 2000 and had stents applied in 2000 and 2001.  
Additionally, the February 2005 VA examiner noted that the 
veteran was taking on a daily basis, Urocit K, to prevent 
stone formation, and Allopurinol, to decrease uric acid 
secretion.  The currently assigned 30 percent disability 
rating is the highest available schedular evaluation for 
chronic stone production in the rating schedule for 
Diagnostic Code 7508 nephrolithiasis, Diagnostic Code 7509 
for hydronephrosis, and Diagnostic Code 7510 for 
ureterolithiasis.  

In order to warrant an evaluation in excess of 30 percent the 
veteran must be evaluated for renal dysfunction.  A review of 
the medical evidence of record indicates that an evaluation 
in excess of the 30 percent evaluation for the veteran's 
chronic kidney stone disability is not warranted.  Although 
the veteran has a history of recurrent stones, the essential 
function of his kidneys has not been impaired.

Pursuant to the criteria of 38 C.F.R. § 4.115(a) for renal 
dysfunction, a 30 percent evaluation is assigned for constant 
albumin or recurring with hyaline, and granular casts or red 
blood cells, or transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101.   
There is no evidence of record that the veteran has constant 
albumin or recurring with hyaline and granular casts or that 
he has transient or slight edema.  Moreover, the record does 
not indicate and the veteran does not allege that he is 
experiencing or has been diagnosed as having hypertension at 
least 10 percent disabling under Diagnostic Code 7101.  
Accordingly, the current 30 percent evaluation would not be 
warranted if it was based upon renal dysfunction, rather that 
chronic stone formation.  Additionally, the medical evidence 
of record does not indicate that the veteran experiences any 
voiding dysfunction or urinary frequency, such as to warrant 
a disability rating in excess of 30 percent.

In conclusion, an initial disability rating in excess of 30 
percent for residuals of ureterolithiasis, status post stent 
placement, is not warranted.


Lumbar Spine
The veteran alleges entitlement to an initial rating in 
excess of 20 percent for degenerative disc disease of the 
lumbosacral spine.  Upon review of the medical evidence of 
record, the Board finds that the veteran's service-connected 
lumbar spine disability does not warrant an evaluation in 
excess of 20 percent.

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).

Before revisions, Diagnostic Code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  A 10 
percent rating was provided for slight limitation of motion 
of the lumbar segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 40 percent rating.   

Accordingly, in order to warrant a rating in excess of 20 
percent, the evidence must show that the veteran's disability 
is productive of severe disability due to limitation of 
motion of the lumbosacral spine.  In that regard, upon VA 
examination, in February 2001, range of motion studies 
demonstrated flexion to 70 degrees; extension to 15 degrees; 
rotation to 30 degrees; and lateral bending to 20 degrees.  
Pain flare ups occurred upon flexion at 60 degrees, extension 
at 10 degrees, lateral bending at 10 degrees, and on rotation 
at 30 degrees.  In February 2005, VA examination demonstrated 
flexion to 70 degrees, with limitation of motion due to pain 
at 60 degrees.  Extension was to 20 degrees.  Lateral flexion 
and rotation were to 30 degrees, with discomfort and pain.  
These findings clearly do not represent severe limitation of 
motion, nor were they described by the examiner as such.  
Thus, the Board finds that the criteria for a rating in 
excess of 20 percent under Diagnostic Code 5292, as in effect 
prior to September 26, 2003, have not been met.

Diagnostic Code 5293 provided for ratings based on 
intervertebral disc syndrome.  A 10 percent rating was 
assigned for mild intervertebral disc syndrome.  A 20 percent 
rating was assigned for moderate intervertebral disc 
syndrome, and a 40 percent rating was assigned for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.   A maximum 60 percent rating was 
assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.   

Likewise, an increased disability rating is not warranted 
under the provisions of Diagnostic Code 5293.  The 
aforementioned VA examinations noted that the veteran was 
able to heel-toe walk without difficulty; straight leg raises 
were negative; there was normal sensation and neurological 
tests were intact.  Although, during physical therapy, in 
December 2001, the veteran alleged subjective complaints of 
low back pain which radiated into his lower left extremity, 
the February 2005 VA examiner was unable to document any 
neurologic sequelae or sciatic syndrome.  X-ray evidence 
demonstrated moderate to severe degenerative disc disease; 
however, there was no evidence of recurring attacks with 
intermittent relief.  Absent probative evidence of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief related to the veteran's service-
connected low back disability, a rating in excess of 20 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5293 is not 
warranted.

Diagnostic Code 5295 provided criteria for rating lumbosacral 
strain.  Lumbosacral strain with only slight subjective 
symptoms warranted a noncompensable rating.  A 10 percent 
rating required lumbosacral strain with characteristic pain 
on motion.  A 20 percent evaluation required muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A maximum 40 percent rating 
was warranted for severe lumbosacral strain, with a listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.

With respect to rating criteria of Diagnostic Code 5295, the 
Board finds that the record does not contain probative 
evidence of severe lumbosacral strain symptoms.  No examiner 
has indicated that the veteran has severe lumbosacral strain; 
rather the February 2005 examiner characterized the veteran's 
disability as a chronic lumbar strain with underlying 
degenerative joint disease.  In addition, there is no 
evidence of spinal listing or positive Goldthwaite's sign.  
Thus, the Board concludes that the preponderance of the 
evidence is against the assignment of a rating in excess of 
20 percent under Diagnostic Code 5295.

The regulations for rating intervertebral disc syndrome were 
also revised during the course of this appeal.  Under the 
rating criteria in effect prior to September 23, 2002, a zero 
percent rating was assigned for postoperative intervertebral 
disc syndrome, cured.  A 10 percent rating was assigned for 
mild intervertebral disc syndrome. A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, and a 40 
percent rating was assigned for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
maximum 60 percent rating was assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2005).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.  § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Applying the facts in this case to the amended criteria, the 
Board also finds that the amended criteria for a rating in 
excess of 20 percent for the veteran's service-connected low 
back disability have not been met.  There have been no 
findings of severe intervertebral disc syndrome with 
recurring attacks or incapacitating episodes with a duration 
of at least four weeks during any 12 month period so as to 
warrant the next higher rating of 40 percent under either the 
former or current rating criteria.  As set forth above, 
repeated range of motion testing has demonstrated that the 
veteran's low back symptomatology does not fall within the 
criteria for a rating in excess of 20 percent.  Additionally, 
the veteran's low back disability had never been shown to 
have been manifested by ankylosis or flexion limited to 30 
degrees or less.  

It is noted that the record contains no evidence of fracture 
of the vertebra or ankylosis of the lumbar spine.  Thus, 
Diagnostic Codes 5285, 5286, and 5289 are not for 
application.

Based on the foregoing, the Board finds that the criteria for 
a rating in excess of 20 percent for the veteran's service-
connected lumbar spine disability have not been met under 
either the former or current rating criteria.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5292, 5293, 5295 (2001).  The evaluation of 20 percent 
adequately and appropriately compensated the veteran for any 
functional loss due to a low back disability, and so 
entitlement to an evaluation in excess of 20 percent was not 
in order under 38 C.F.R. §§ 4.40, 4.45, 4.59 and the holding 
in DeLuca.

In conclusion, the Board finds that the criteria for an 
initial disability rating in excess of 20 percent for the 
veteran's service-connected lumbar spine disability have not 
been met.  

Right Knee 
The veteran's medial meniscus tear, status post repair and 
debridement, right knee, has been assigned a 10 percent 
disability rating pursuant to Diagnostic Code 5260 for 
limitation of flexion.  

Under Diagnostic Code 5260, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion limited to 15 
degrees.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2005).

Throughout the pendency of this appeal, the veteran has 
submitted to several VA examinations.  In light of the 
medical evidence of record, the veteran's service-connected 
right knee disability does not warrant an initial rating in 
excess of 10 percent, based upon limitation of flexion.  In 
February 2001, VA examination noted flexion limited to 130 
degrees, limitation due to pain occurred at 100 degrees.  In 
February 2005, however, the veteran demonstrated full range 
of motion.

Based on such evidence, the Board finds that, at worst, the 
veteran's right knee flexion was limited by pain and 
fatigability to 100 degrees.  Although this is still 
considerably greater than the criteria necessary for a 
compensable rating, the veteran was assigned a 10 percent 
evaluation due to painful motion.  

In an effort to determine whether a higher evaluation may be 
assigned to the veteran's service-connected right knee 
disability, the Board notes that VA Office of General Counsel 
has provided guidance concerning increased rating claims for 
knee disorders.  Separate disability ratings may be assigned 
for distinct disabilities resulting from the same injury so 
long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  VA General Counsel has stated that compensating 
a claimant for separate functional impairment under 
Diagnostic Code 5257 and 5003 does not constitute pyramiding.  
See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2005 (September 
17, 2005).

The Board holds that a separate disability rating under the 
provisions of Diagnostic Code 5257 pertaining to other 
impairment of the knee is also not applicable because none of 
the examinations noted any recurrent subluxation or lateral 
instability.  Under this provision, a 10 percent rating is 
warranted for slight impairment due to recurrent subluxation 
or lateral instability of the knee.  A 20 percent rating 
contemplates moderate impairment due to recurrent subluxation 
or lateral instability, and a maximum 30 percent rating is 
warranted for severe impairment of the knee.  The February 
2001 examiner noted no joint effusions and Drawer sign, 
Lachman, Straight leg raising, and McMurray tests were 
negative.  In February 2005, there was no obvious laxity or 
subluxation, and Lachman's was absent. 

Additionally, a separate disability rating under the 
provisions of Diagnostic Code 5261 for limitation of 
extension is not warranted.  Under this provision, extension 
limited to 5 degrees is noncompensable.  A 10 percent rating 
is warranted when extension is limited to 10 degrees.  A 20 
percent rating is warranted when extension is limited to 15 
degrees.  A 30 percent rating is warranted when extension is 
limited to 20 degrees.  A 40 percent rating is assigned when 
extension is limited to 30 degrees; and a 50 percent rating 
is assigned when extension is limited to 45 degrees.  
Diagnostic Code 5261 is not for application because none of 
the aforementioned examinations documented any limitation of 
extension.  In February 2001, extension was limited to 5 
degrees, and in February 2005, the veteran exhibited full 
range of motion.  Thus, the veteran is not entitled to a 
separate rating due to loss of extension.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

In conclusion, the Board finds that the currently assigned 
initial evaluation of 10 percent for medial meniscus tear, 
status post repair and debridement, right knee, properly 
reflects the veteran's disability picture.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his right knee 
disability.  There is no indication that his tight knee 
disability, in and of itself, are productive of marked 
interference with employment, necessitate frequent 
hospitalization, or that the manifestations associated with 
these disabilities are unusual or exceptional.  Thus, 
referral for consideration of extraschedular rating is not 
warranted.


ORDER

An initial rating in excess of 30 percent for residuals of 
ureterolithiasis, status post stent placement, is denied.

An initial rating in excess of 20 percent for degenerative 
disc disease of the lumbosacral spine, is denied.
 
An initial rating in excess of 10 percent for medial meniscus 
tear, status post repair and debridement of the right knee is 
denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


